FILED
                             NOT FOR PUBLICATION                             MAR 14 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAFI OUDABACHIAN,                                No. 08-72248

               Petitioner,                       Agency No. A078-440-472

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Rafi Oudabachian, a native and citizen of Syria, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for withholding of removal and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence factual findings, Nagoulko v.

INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and deny the petition for review.

      Substantial evidence supports the IJ’s denial of withholding of removal

because Oudabachian’s fear of civil unrest and violence in the Middle East

generally does not establish it is more likely than not that he will be persecuted on

the basis of his religion. See id. at 1018 (fear of future harm is too speculative);

see also Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001) (“An applicant’s claim

of persecution upon return is weakened, even undercut, when similarly-situated

family members continue to live in the country without incident . . . .”).

Accordingly, his withholding of removal claim fails.

      Substantial evidence also supports the agency’s finding that Oudabachian

did not establish a likelihood of torture by, at the instigation of, or with the consent

or acquiescence of the Syrian government. See Villegas v. Mukasey, 523 F.3d 984,

988-89 (9th Cir. 2008). Accordingly, his CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                            2                                     08-72248